Citation Nr: 9921705	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  94-38 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from October 1968 to 
October 1972 and from May 1973 to June 1991.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1996.  The Board remanded the 
case in an effort to develop the record for the threshold 
determination of whether or not the claim is well grounded.  
The requested development has been completed to the extent 
possible and the case has been returned for appellate review.  
This appeal originates from decision dated in January and 
February 1992, by the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  During the 
pendency of this appeal, the appellant relocated his 
residence to Carmel, Indiana, and the Indianapolis RO assumed 
jurisdiction over the case.


FINDING OF FACT

There is no competent evidence of record to relate the 
presence of any current low back disability to the 
appellant's period of active duty or any incident therein.


CONCLUSION OF LAW

The appellant's claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
a low back disability.  While the appellant has argued that 
he developed a chronic low back disability during service and 
the service medical records document treatment on several 
occasions for back complaints, the record as a whole does not 
provide a basis to relate any current lumbar pathology to the 
appellant's periods of service.  In fact, on VA examination 
in March 1997, conducted pursuant to the October 1996 remand, 
the examiner provided the following opinion:

I reviewed the patient's (appellant's) C-
file, and I cannot find any specific 
documentation of his lower back pain 
while in the service.  He suffers from 
mechanical low back pain without any 
radicular signs.  As you know, this is 
very common in the population.  Whether 
or not he would have had this from being 
in the service cannot be determined 100%.  
I feel that he just has simply low back 
pain which he would have had either way.

In the absence of any additional competent evidence to 
establish that the appellant has a current lumbar spine 
disorder with evidence of service incurrence and competent 
evidence to relate that pathology to the appellant's service, 
the appellant's claim fails to the meet the threshold 
pleading requirement of a well grounded claim.  In this 
regard, the Board notes that the appellant's complaints of 
low back pain alone, without identification of underlying 
pathology are not deemed to be representative of a disability 
such to serve as the basis for a well grounded claim.  See 
e.g. 38 C.F.R. § 4.40, which provides that in the context of 
evaluating disabilities, functional loss may be due to pain, 
where supported by adequate pathology. (emphasis added).

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the relationship 
between any current lumbar pathology and his service are 
found to be inherently incredible when viewed in the context 
of the total record.  While the appellant may be competent to 
offer evidence regarding symptoms, Savage v. Gober, 10 Vet. 
App. 489 (1997), he is not competent to diagnose the presence 
of a current disability or to relate the presence of any 
current disability to any particular event or period of time.  
Such a relationship, which involves a medical diagnosis, must 
be identified by an appropriate medical expert.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's 
contentions and statements with respect to his claim; 
however, through these statements alone, he cannot meet the 
burden imposed by section 5107(a) merely by presenting lay 
beliefs as to his current diagnosis and it's relationship to 
service because his current diagnosis and it's relationship 
to any causative factor or other disability, as noted above, 
is a medical conclusion and lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical etiology 
or diagnosis cannot constitute evidence to render a claim 
well grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete her application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

The Board acknowledges that it has decided the current appeal 
for service connection on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the appellant has been given adequate notice and opportunity 
to respond and, if not, whether he will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that he has not been prejudiced by the 
decision herein as his claim, based upon the merits of the 
issue inherently includes the assertion that it meets the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).

The Board further notes that the appellant's representative 
has argued that certain provisions of VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, (M21-1) are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well-grounded.  However, Part VI, paragraph 2.10f and 
paragraph 1.01b, cited by the representative as authority for 
this position, are found to be interpretive in nature as they 
do not speak to whether a specific disability is to be 
granted or denied; nor do they impinge upon a benefit or 
right enjoyed by the appellant.  Accordingly, they are 
considered to be no more than "administrative directions to 
the field containing guidance as to the procedures to be used 
in the adjudication process," and as such are not found to 
create enforceable rights with respect to specific 
disabilities.  See Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 14, 1999).



ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

